Citation Nr: 1137233	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1979 to August 1983, apparently with subsequent service in the U.S. Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which determined there was not new and material evidence and, therefore, denied the Veteran's petitions to reopen his claims for service connection for low back and left knee disorders.

In March 2005, on VA Form 21-4138, the Veteran cancelled his request for a hearing at the RO before a local decision review officer (DRO).

In January 2007, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for further development and consideration.

In September 2008, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the petitions to reopen these claims and returned the file to the Board for further appellate review.

In a March 2010 decision, however, the Board reopened the claims on the basis of new and material evidence.  The Board then remanded the claims to the AMC for still further development before readjudicating them on their underlying merits.  In a decision since issued in June 2011, the AMC granted the claim for a left knee disorder (specifically, for degenerative joint disease, i.e., arthritis of this knee) and assigned an initial 20 percent rating retroactively effective from March 9, 2004, the date of receipt of the petition to reopen this claim.  Since the Veteran has not, in response, appealed either the rating or effective date assigned for this disability, this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

The SSOC the AMC also issued in June 2011 continued to deny the claim for a low back disorder, so this claims remains.
Unfortunately, however, yet another remand of this remaining claim is required, in part, to comply with the Board's prior remand directives concerning an important component of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

The Veteran's service treatment records (STRs) show he began serving on active duty in the military in August 1979, and that in June 1982 he injured his left knee when jumping from a tank.  The diagnosis was a sprain of the lateral collateral ligament (LCL).  In October 1982 he sustained a renal (kidney) contusion from blunt trauma sustained inside a tank when he fell against a wall, although an X-ray was negative.  And in August 1983 he was treated for mechanical low back pain of 7 months' duration with a history of a bruised kidney.  He was discharged from active duty later that same month.

Diagnoses since service referable to the low back include mild degenerative joint disease, minimal dorsolumbar spondylosis, discogenic disease, multiple Schmorl nodes, minimal-to-mild degrees of concentric disc bulges from the L2-L3 and 
L4-L5 levels, small right renal hyperintense lesions, mild degenerative disc disease, and spondylosis.

The Veteran reports a history of back pain since that June 1982 accident in service in which he also injured his now service-connected left knee.  He is competent to make this proclamation because this is his lay testimony concerning his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Also, the experiencing of pain in this area of his body is within his five senses, so competence, even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, indeed, because of his statements concerning this and the medical and other evidence in the file, both from service and during the many years since, the Board remanded his claim in March 2010 to have him undergo a VA compensation examination, including any necessary diagnostic testing or evaluation, for a medical nexus opinion concerning the likelihood that his current low back disorder date backs to his service or is attributable to his service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

This medical nexus opinion especially was needed since, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  

Pursuant to this March 2010 remand directive, the Veteran had a VA compensation examination in May 2010.  The VA compensation examiner that evaluated the Veteran for this medical nexus opinion ultimately concluded unfavorably, disassociating the current low back disorder from any injury or disease the Veteran sustained or experienced in service.  In discussing the rationale of this opinion, the examiner pointed out that the Veteran's low back disabilities are age related.  But this examiner also mistakenly indicated the treatment records are unremarkable for some 28 years after the Veteran's discharge from service in regard to any back treatment.  Continuity of symptomatology (i.e., continuous symptoms), not treatment for them, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Moreover, the claims file shows the Veteran sought treatment for back pain as early as 1990, so within 7 years of his discharge from service in 1983, so far sooner than the 28 years the VA examiner cited as relevant.  This VA examiner therefore based his conclusion, at least partly, on an inaccurate review of the facts, which in turn lessens the probative value of his opinion.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

Consequently, not only is this medical opinion inadequate because it does not have the proper factual foundation and predicate, but it also fails to comply with the Board's prior remand directive.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If he is still available, forward the claims file to the VA examiner that performed the May 2010 evaluation of the Veteran and ask that he submit an addendum statement basing his opinion on the correct facts and law.  In particular, the Veteran need only have experienced continuous symptoms since the claimed injury in service to show continuity of symptomatology, not have received continuous treatment.  And to this end, the examiner must also note that it was only about 7 years after service, in 1990, when the Veteran initially complained of back pain, not the much longer 28 years as indicated in the report of the May 2010 VA compensation examination.

So if, in spite of this, this VA examiner still believes the Veteran's current low back disorders are "age related," he cannot cite the absence of any documented treatment (versus symptoms) for however long after service as reason for solely disassociating any current low back disorder from the Veteran's service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The Board inevitably will have the responsibility of assessing not just the competency of the Veteran's lay testimony concerning having experienced continuous symptoms like back pain since service, but also the credibility of his lay testimony concerning this to determine its ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of causation.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this remand and the Board's prior remand.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Upon completion of this additional development, readjudicate this claim in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


